 

EXHIBIT 10.30

GUARANTY

THIS GUARANTY is made this  30 th  day of March, 2007, by  EVANS & SUTHERLAND
COMPUTER CORPORATION, a Utah corporation (hereinafter the “Guarantor”).

W I T N E S S E T H:

WHEREAS, SPITZ, INC., a Delaware corporation (hereinafter the “Borrower”), has
executed and delivered to FIRST KEYSTONE BANK (hereinafter the “Lender”), a
Mortgage Note in the original principal sum of Three Million Two Hundred
Thousand Dollars ($3,200,000.00) (the “Note”) made by Borrower and Transnational
Industries, Inc., a Delaware corporation (“Transnational”) and delivered to
Lender on January 14, 2004, evidencing a loan (the “Loan”) to finance Borrower’s
acquisition of the premises known as Route 1, Chadds Ford Township, Delaware
County, Pennsylvania,  being Folio No. 04-00-00034-02 and operated by Borrower
as its principal business office (the “Real Estate”).  The Loan is further
evidenced by that certain Loan Agreement between Borrower, Transnational and
Lender dated January 14, 2004 (the “Loan Agreement”); and

WHEREAS, the Loan is secured by, among other things, that certain Open-End
Mortgage and Security Agreement dated January 14, 2004 (the “Mortgage”)
encumbering the Real Estate; and

WHEREAS, on or about April 28, 2006, Transnational sold all of Transnational’s
one hundred percent (100%) ownership interest in and to Borrower to Guarantor;
and

WHEREAS, in connection with the origination of a line of credit and the sale by
Transnational of all of Transnational’s interests in and to Borrower, Lender
released Transnational as a co-borrower under the Loan; and

WHEREAS, the Loan Agreement sets forth certain financial covenants of the
Borrower, including without limitation a covenant to deliver to Lender within
ninety (90) days following the end of Borrower’s fiscal year and each fiscal
quarter, respectively, a copy of the Borrower’s Annual Report on Form 10-KSB and
quarterly report on Form 10-QSB, (the “Financials”), and a covenant to provide
Lender, within thirty (30) days of the date the same are due for filing, copies


--------------------------------------------------------------------------------


 

of Borrower’s Federal Income Tax Returns (the “Tax Returns”); and

WHEREAS, Guarantor is a publicly traded company and, pursuant to that certain
First Modification Agreement dated even date herewith (the “First Modification
Agreement”), Guarantor has agreed to provide to Lender Bank, within ninety (90)
days following the end of Guarantor’s fiscal year and each fiscal quarter,
respectively, in each year, Guarantor’s Annual Report on Form 10-K and quarterly
report on Form 10-Q; and

WHEREAS, as a wholly owned subsidiary of Guarantor, Borrower is no longer
required to prepare separate audited financials or file a separate income tax
return and Borrower and Guarantor have requested that Lender waive the
requirement that Financials and Tax Returns be provided; and

WHEREAS, Lender has agreed to waive the requirement that Financials and Tax
Returns be provided in consideration, among other things, of the covenants and
obligations made and assumed by Guarantor as herein set forth; and

WHEREAS, the outstanding principal balance of the Note, together with interest
and all other sums due or to become due thereunder is referred to herein as the
“Indebtedness”; and

WHEREAS, Guarantor has agreed to make this Guaranty in consideration of the
agreement of Lender to modify the Loan as more fully set forth in the First
Modification Agreement; and

WHEREAS, in order to induce Lender to enter into the First Modification
Agreement, the Guarantor herein executes this Guaranty.

NOW THEREFORE, for good and valuable consideration, intending to be legally
bound hereby, Guarantor agrees as follows:

1.             Guaranty of Performance.  Guarantor absolutely and
unconditionally, jointly and severally, guarantees to Lender the payment and
performance of the conditions of the Note, pursuant to the terms and conditions
set forth therein, together with all reasonable legal and other expenses of
collection, and hereby expressly and unconditionally waives demand, notice of
presentment and non-payment, protest and notice of protest, of the Note, and
agrees that the time for payment thereof may be extended by Lender without
notice to or further consent from the Guarantor.  Guarantor further agrees to
pay the full unpaid principal, interest and other charges due under the Note
when owing immediately upon written notice of an Event of Default as to any

2


--------------------------------------------------------------------------------


 

one or more of the terms and conditions of the Note, First Modification
Agreement, Mortgage, Loan Agreement or any other document executed by Borrower
and/or Guarantor and delivered to Lender in connection with the Loan
(collectively referred to herein as the “Loan Documents”), it being agreed
between the parties hereto that the full balance when due and owing on the Note
shall become due and payable upon acceleration by the Lender in accordance with
the terms of the Note.

2.             No Waiver.  Any waiver by Lender of an Event of Default under the
Loan Documents, and any failure on the part of Lender to enforce its rights
against Borrower, or its successors or assigns, shall not affect the absolute
and unconditional liability of the Guarantor.  Any extensions of time granted by
Lender to Borrower, or its successors or assigns, shall not release the
Guarantor from its obligations hereunder.

3.             Actions Not Affecting Guarantor’s Liability.  In addition to (but
not in limitation of) all of the foregoing provisions, Lender may take any of
the following actions (with or without notice to the Guarantor) without
affecting the liability of the Guarantor in any way:

a.             release, exchange, increase or decrease, or surrender all or any
part of the security held by it for the Indebtedness, or substitute new security
for all or any portion thereof, whether or not the new security shall be equal
in value with the security substituted;

b.             recast, extend or modify all or any portion of the Indebtedness;

c.             grant waivers, extensions, renewals or other indulgences under
the Note;

d.             modify or amend any of the terms, provisions or agreements
contained in the Note

e.             vary, exchange, release or discharge, wholly or partially, or
delay in or abstain from perfecting or enforcing any security or guaranty of the
Note;

f.              accept partial payment or performance of the Note from the
Borrower; or

g.             compromise or make any settlement or other arrangement with the
Borrower.

4.             Direct Proceedings Against Guarantor.  This shall be an agreement
of suretyship as well as of guaranty.  Liability on this Guaranty shall not be
conditional or contingent upon the pursuance by Lender or anyone else of
whatever remedies it may have against Borrower, or its successors or assigns,
nor shall Lender be required to foreclose, exhaust,

3


--------------------------------------------------------------------------------


 

or in any other way look for the security which it now has or which it may
obtain or in the future may acquire. Not in limitation of the generality of the
foregoing, the liability of Guarantor hereunder shall remain effective and
enforceable even though Borrower’s liability under the Note may be
unenforceable, or recovery against the Borrower may be barred by the statute of
limitations or otherwise, it being further understood and agreed that Guarantor
waives any defense arising by reason of any disability or other defense of
Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower.   The obligations and liabilities of Guarantor hereunder
and any other guarantor/surety of the Borrower’s liabilities and obligations
under the Note, the First Modification Agreement, the Mortgage and other Loan
Documents, and all extensions, modifications and/or renewals thereof, shall be
joint and several.

5.             Extensions or Renewals.  Liability of the Guarantor hereunder
shall be a continuing one and shall extend to any and all notes or other
evidences of indebtedness which may be given in extension, modification,
increase or renewal of the present indebtedness of the Borrower evidenced by the
Note.

6.             Representations and Warranties  The Guarantor hereby represents
and warrants that:

a.             The Guarantor has no offsets, counterclaims or defenses against
the Indebtedness or this Guaranty, and has the legal capacity to enter into this
Guaranty and to perform Guarantor’s obligations hereunder.

b.             This Guaranty constitutes the legal, valid and binding obligation
of the Guarantor enforceable against Guarantor in accordance with its terms.

c.             There is no action, suit, proceeding, inquiry or investigation,
at law or in equity, or before or by any court, public board or body, pending,
or within the knowledge of the Guarantor threatened, wherein an unfavorable
decision, ruling or finding would adversely affect the validity or
enforceability of this Guaranty or any of the Loan Documents.

d.             Neither the execution and delivery of this Guaranty, the
consummation of the transactions contemplated hereunder nor the fulfillment of
or compliance with the terms and conditions obtained herein is prevented or
limited by, or would be prevented or limited by, or conflict with, or breach,
the terms, conditions or provisions of any law, rule, regulations, order of any
court or governmental agency, or any evidence of indebtedness, agreement or
instrument of

4


--------------------------------------------------------------------------------


 

whatever nature to which the Guarantor (or any company, corporation or other
business entity controlled by the Guarantor or affiliated with any one of them)
is now a party, or to which the Guarantor or any such entity is bound, or
constitutes a default under any of the foregoing. Such execution, delivery,
consummation and performance will not result in the creation or imposition of
any lien, charge or encumbrance upon any of the property or assets of the
Guarantor or any such entity, except as contemplated in the Loan Documents.

e.             The assumption by the Guarantor of its obligations hereunder will
result in material benefits to the Guarantor.

f.              Neither this Guaranty nor any other document, certificate or
statement furnished to the Lender by or on behalf of the Borrower or the
Guarantor contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading or incomplete.   The financial statements and tax returns
of Guarantor delivered to Lender prior to the date hereof are Guarantor=s most
current financial statements and tax returns available for public distribution
and fully and accurately present the financial condition and income of Guarantor
as of the date thereof, in accordance with generally accepted accounting
principles consistently applied.

g.             As provided in the Loan Agreement, the proceeds of the Note are
to be applied by the Borrower to its business purposes and no part thereof shall
be used for the personal, household or consumer purposes of the Borrower or the
Guarantor.

7.             Compliance With Loan Documents.  The Guarantor shall cause the
Borrower to fully perform and observe all of the covenants, agreements and
obligations of the Borrower under the Note, First Modification Agreement, the
Mortgage and all other Loan Documents.

8.             Waiver of Subrogation.  The Guarantor waives and relinquishes any
right of subrogation or other right of reimbursement, contribution or
indemnification from the Borrower or the Borrower’s estate and any other right
or payment from the Borrower or the Borrowers> estate, arising out of or on
account of any sums paid or agreed to be paid by Guarantor under this Guaranty,
whether any such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. 
The provisions of this subparagraph are made for the express benefit of Borrower
as well as Lender and may be enforced independently by Borrower and Lender.

 

 

5


--------------------------------------------------------------------------------


 

9.             Event of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:

a.             Failure of the Guarantor to make any payments or perform
Guarantor’s obligations pursuant to the terms hereof, provided, however, Lender
shall, in accordance with the terms of the Loan Agreement, give to Guarantor all
notices of default under the Loan, and Guarantor shall have the same opportunity
to cure, if any, as are applicable with respect to the Borrower under the Loan
Documents with any applicable cure period running concurrently with any cure
period applicable to Borrower.

b.             If any representation or warranty made by the Guarantor pursuant
to or in connection with this Guaranty or any report, certificate, financial
statement or other instrument or document furnished by the Guarantor hereunder
shall prove to be false or misleading in any material respect.

c.             After the giving of any applicable notice and expiration of any
applicable cure period, the occurrence of an event of default under the Note,
the First Modification Agreement, the Mortgage or any of the other Loan
Documents.

10.           Remedies.  Lender shall provide Guarantor with notice of the
occurrence of any Event of Default in accordance with the Notice provisions
contained in the Note.  If any one or more Events of Default shall occur under
this Guaranty,  then in each case, the Lender shall have all rights and
remedies, including, but not limited to, the right to (i) cause all amounts
payable hereunder and pursuant to the Note to be immediately due and payable,
whereupon the same shall become immediately due and payable; (ii) take any other
action available either in law or in equity to enforce performance or collect
any amounts due or thereafter to become due under this Guaranty, the Note, the
First Modification Agreement, the Mortgage or other Loan Documents and exercise
all rights and remedies of the Lender thereunder; or (iii) enforce the
observance of any of the covenants or obligations of the Guarantor under this
Guaranty, Note, Loan Agreement, First Modification Agreement, Mortgage or any
other Loan Document.

11.           Indemnification.  The Guarantor shall defend, hold harmless, and
indemnify the Lender from and against any and all claims, liabilities,
judgments, liens, losses, damages, costs, expenses, attorneys fees, and
consultants fees incurred by or imposed upon the Lender relating to any
obligations on the part of the Borrower as set forth in an Environmental
Indemnity

6


--------------------------------------------------------------------------------


 

Agreement dated January 14, 2004.

12.           Costs of Suit.  This Guaranty shall include all reasonable
attorneys> fees, expenses, and disbursements incurred by Lender in the
collection or enforcement of payment or performance by Borrower of any
obligation of Borrower to Lender, and in the collection or enforcement of
payment or performance by Guarantor hereunder.

13.           Forbearance.  Neither the failure nor any delay on the part of
Lender to exercise any right, remedy, power or privilege under this Guaranty (a
“Right”) shall operate as a waiver thereof, nor shall any single or partial
exercise of any Right preclude any other or further exercise of the same or of
any other Right, nor shall any waiver of any Right with respect to any
occurrence be construed as a waiver of such Right with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

14.           Warrant of Borrowers Agreements and Representations.  The
Guarantor further unconditionally guarantees to the same effect as above stated,
the proper performance of any and all agreements, representations, warranties
and undertakings given to Lender by Borrower in connection with the Loan by way
of collateral security.

15.           Bankruptcy.  This Guaranty shall be a continuing Guaranty and
(whether or not Guarantor shall have any notice or knowledge of any of the
following) the liability and obligation of Guarantor hereunder shall be absolute
and unconditional and shall remain in full force and effect without regard to,
and shall not be released, discharged, or in any way impaired by any bankruptcy,
insolvency, reorganization arrangement, or similar proceeding relating to
Borrower or any co-Guarantor, or their properties.

16.           Waiver of Notice and Defense.  The Guarantor hereby consents to
all of the terms and provisions of the Note, as the same may be from time to
time amended or modified. The Guarantor hereby irrevocably waives:

a.             Notice of acceptance of this Guaranty and notice that the Note
has been accepted by the Lender in reliance hereon;

b.             Notice of any amendment or any change in the terms of the Note or
any of the other Loan Documents or any other present or future agreement
relating directly or indirectly thereto;

7


--------------------------------------------------------------------------------


 

c.             Notice of any default under the Note or any other Loan Document,
or any other present or future agreement relating directly or indirectly
thereto;

d.             Demand for performance or observance of and enforcement of any
provisions of the Note, the First Modification Agreement, the Mortgage or any
other Loan Document or any pursuit or exhaustion of any rights or remedies
against the Borrower thereunder, or any other obligor who becomes liable in any
manner for any of the Indebtedness, and any requirement of diligence or
promptness on the part of the Lender in connection therewith;

e.             Diligence, presentment, protest, notice of dishonor and notice of
default in the payment of any amount at any time payable by the Borrower under
or in connection with the Note;

f.              The benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof, and agrees that any payment of
any indebtedness or other act which shall toll any statute of limitations
applicable to the Note shall similarly operate to toll such statute of
limitations applicable to Guarantor’s liability hereunder; or

g.             The benefit of laws exempting property from levy or execution.

17.           Successors and Assigns.  The parties hereto agree that this
Guaranty shall bind and inure to the benefit of the Lender and its successors
and assigns.

18.           Governing Law.  This Guaranty shall be governed by the substantive
law of the Commonwealth of Pennsylvania.

19.           Assignment. Lender may assign this Guaranty in whole or in part to
a party to whom the Note is assigned.

20.           Set-Off.  In addition to all liens upon, and rights of set-off
against the monies, securities, or other property of Guarantor given to Lender
by law, Lender shall have a lien upon and a right of set-off against all monies,
securities and other property of Guarantor now or hereafter in the possession of
Lender. Every such lien and right of set-off may be exercised without demand
upon or notice to Guarantor, no lien or right of set-off shall be deemed to have
been waived by any act or conduct on the part of Lender, or by any neglect to
exercise such right of set-off or to enforce such lien, or by any delay in so
doing, and every right of set-off and lien shall continue in full force and
effect until such right of set-off or lien is specifically waived or

8


--------------------------------------------------------------------------------


 

released by an instrument in writing executed by Lender.

21.           Subordination of Indebtedness.  Any indebtedness of Borrower now
or hereafter held by Guarantor is hereby subordinated to this Guaranty, the
Note, the Mortgage and the First Modification Agreement. Any such indebtedness
of Borrower to Guarantor is assigned to Lender as security for this Guaranty and
the Note and, if upon an Event of Default under this Guaranty, Lender so
requests, shall be collected, enforced and received by Guarantor as trustee for
Lender and be paid over to Lender on account of the amounts due under the Note
but without reducing or affecting in any manner the liability of Guarantor under
the other provisions of this Guaranty. Any such notes now or hereafter
evidencing such indebtedness of Borrower to Guarantor shall be marked with a
legend that the same are subject to this agreement and, if Lender so requests,
shall be delivered to Lender.

22.           Intent of Language.  Reference to the Guarantor shall mean each
Guarantor named above. The obligations of the Guarantor hereunder shall be joint
and several. When such interpretation is appropriate, all words in the singular
used herein shall include the plural, and all words in the masculine shall also
mean the feminine, as the case may be.

23.           Severability.  If any term, provision, covenant or condition
hereof should be held by a court of competent jurisdiction to be invalid, void
or unenforceable, all other provisions, covenants and conditions hereof not held
invalid, void or unenforceable shall continue in full force and effect and shall
in no way be affected, impaired or invalidated thereby.

24.           No Set-Off.  The Guarantor shall make all payments required
hereunder, free of any deductions, and without abatement, deduction, or setoff.

CONFESSION OF JUDGMENT

25.           THE FOLLOWING SECTION SETS FORTH WARRANTS OF ATTORNEY FOR ANY
ATTORNEY TO CONFESS JUDGMENTS AGAINST GUARANTOR.  IN GRANTING THESE WARRANTS OF
ATTORNEY TO CONFESS JUDGMENTS AGAINST GUARANTOR, GUARANTOR HEREBY KNOWINGLY,
INTENTIONALLY, VOLUNTARILY, AND UNCONDITIONALLY WAIVE(S) ANY AND ALL RIGHTS
GUARANTOR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE
RESPECTIVE CONSTITUTIONS AND LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND THE
UNITED STATES OF AMERICA.

9


--------------------------------------------------------------------------------


 

UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, GUARANTOR HEREBY AUTHORIZES ANY
ATTORNEY OF ANY COURT OF RECORD IN PENNSYLVANIA, OR ELSEWHERE, TO APPEAR FOR
GUARANTOR IN ANY ACTION BROUGHT ON THIS GUARANTY, AND TO CONFESS JUDGMENT
AGAINST GUARANTOR FOR ALL PRINCIPAL AND INTEREST AND ALL OTHER SUMS THEN DUE
PURSUANT TO THE TERMS OF THE NOTE, FIRST MODIFICATION AGREEMENT, LOAN AGREEMENT,
AND SUCH OTHER LOAN DOCUMENTS, OR ANY OF THEM, AND FOR COSTS OF SUIT AND AN
ATTORNEY’S COMMISSION OF THE LESSER OF THE ACTUAL FEES INCURRED, OR TEN PERCENT
(10%) OF THE AMOUNT CONFESSED, TOGETHER WITH INTEREST ON ANY JUDGMENT OBTAINED
BY LENDER AT THE RATE OF INTEREST SPECIFIED IN THE NOTE AFTER DEFAULT, INCLUDING
INTEREST AT THAT RATE FROM AND AFTER THE DATE OF ANY SHERIFF’S SALE UNTIL ACTUAL
PAYMENT IS MADE BY THE SHERIFF TO LENDER OF THE FULL AMOUNT DUE LENDER, AND FOR
SO DOING THIS SHALL BE A GOOD AND SUFFICIENT WARRANT.  GUARANTOR WAIVES AND
RELINQUISHES ALL ERRORS, DEFECTS, AND IMPERFECTIONS IN THE ENTRY OF JUDGMENT AS
AFORESAID, OR IN ANY PROCEEDING PURSUANT THERETO, AND ALL BENEFITS UNDER ANY LAW
OR RULE OF COURT RELATING TO A STAY OF EXECUTION OR EXEMPTING ANY PROPERTY FROM
LEVY OR SALE UNDER EXECUTION.  THE AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT
SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF BUT SHALL CONTINUE FROM TIME TO
TIME AND AT ALL TIMES UNTIL ALL OBLIGATIONS OF BORROWER TO LENDER HAVE BEEN
FULLY DISCHARGED.

 

/s/ DHB

 

 

 

 

(Initials of Officer of Guarantor)

 

 

10


--------------------------------------------------------------------------------


 

WAIVER OF JURY TRIAL

26.           GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS GUARANTY, OR
THE BORROWER=S OBLIGATIONS UNDER THE NOTE, THE FIRST MODIFICATION AGREEMENT, THE
LOAN AGREEMENT, ANY OTHER DOCUMENT OR INSTRUMENT RELATING HERETO OR THERETO, ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
BORROWER OR THE GUARANTOR IN CONNECTION HEREWITH OR THEREWITH.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE LOAN EVIDENCED BY THE NOTE.

 

/s/ DHB

 

 

 

 

(Initials of Officer of Guarantor)

 

IN WITNESS WHEREOF, Guarantor has executed and sealed this Guaranty the day and
year first above written.

WITNESS:

GUARANTOR:

 

 

 

 

EVANS & SUTHERLAND COMPUTER
CORPORATION, a Utah Corporation

 

 

 

 

 

 

 

 

 

 

/s/ Calvin Eddings

BY: /s/ David H. Bateman

Witness

 

 

 

 

 

 

 

 

 

/s/ Calvin Eddings

ATTEST: /s/ Paul L. Dailey

Witness

 

 

 

 

 

11


--------------------------------------------------------------------------------